DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In light of the Pre-Appeal Conference Decision on Dec. 31, 2020 prosecution is hereby reopened and a new Non-Final Office Action is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a particles size distribution (d90) of about 0.2 um to about 10 um”. Such limitation is indefinite as particle size distribution does not necessarily mean d90 and therefore it is not clear if the limitation in the parentheses is required as it does not represent a synonym of particle size distribution, but further limits the particle size distribution. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gelin (US 2005/0048181 A1; March 3, 2005) in view of in view of Steinberg (US 2015/0099054 A1; April 9, 2015).
Regarding claims 1, 19 and 21-22, Gelin discloses a delivery system that is an oil-in-water emulsion, wherein the emulsion comprises an oil phase that has a flavor compound (e.g. food additive) dissolved in an oil (e.g. solvent) and an aqueous phase comprises an emulsifier (e.g. pectin) dissolved in water ([0016], [0030], [0031] and [0044]-[0053]). 
Gelin discloses that at least one flavor compound can be a sweet fruit flavor such as strawberry flavor ([0030]-[0031] and [0056]). Gelin teaches the oil phase comprising a flavor compound and a solvent, wherein the solvent is butter oil. The examiner notes that butter oil is also considered to be a flavor compound and therefore Gelin discloses an oil phase comprising two flavor compounds (e.g. a soluble sweet fruit flavor and butter oil), which falls within the claimed language of “at least one flavor compound” 
While Gelin discloses that the flavor compound is dissolved in butter oil, which is also considered a flavor compound, Gelin fails to teach that the at least one flavor compound is dissolved in a triglyceride, specifically a medium chain triglyceride oil.
Steinberg discloses an oil-in-water emulsion, wherein the oil phase can have both butter oil and medium chain triglyceride oil (MCT). Steinberg discloses the MCT oil improves emulsion stability during refrigeration ([0018]). 
As both Gelin and Steinberg are directed to oil-in-water emulsions containing similar solvents (e.g. butter oil), it would have been obvious to one of ordinary skill in the art to additionally use MCT oil as a solvent in the oil phase of Gelin. Steinberg discloses that MCT oil is known to be useful when combined with butter oil to give improved stability and therefore adding MCT oil to the oil phase of Gelin would have yielded the predictable result of provding the emulsion of Gelin with improved stability. Therefore, Gelin in view of Steinberg teach an oil phase comprising a sweet fruit flavor, butter oil, and MCT oil, wherein the sweet fruit flavor and butter oil fall within the scope of at least one flavor compound. 
With respect to the delivery system “consisting of” at least one flavor compound dissolved in a triglyceride and at least one emulsifier and/or at least one hydrocolloid dissolved in water, the examiner notes that Gelin in view of Steinberg teach at least one flavor compound (e.g. fruit flavor and butter oil) dissolved in a triglyceride (e.g. MCT oil), and at least one emulsifier and/or at least one hydrocolloid dissolved in water. Therefore, the combination of the prior art meets the claimed “consisting of” language. 

With respect to the at least one flavor compound having a boiling point above 120 C and a log P value above 1, the examiner notes that Gelin discloses a flavor compound similar to applicant, a sweet fruit flavor such as strawberry flavor ([0030]-[0031] and [0056]) and therefore the flavor compound of Gelin is considered to meet the claimed properties as it is the same substance as claimed and therefore inherently possesses the claimed properties. 
Regarding claim 4, Gelin discloses that the oil phase, corresponding to applicant’s component (a), is in an amount from 5 to 30% by weight of the total 
The instant claims require a ratio between component (a) and component (b) between 1:4 and 1:12, which is about 8 to 25% by weight component (a) and 75 to 92% by weight component (b). Therefore, Gelin teaches overlapping ranges of the two components. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 5, Gelin teaches that the flavor compound is present in an amount of 15% by weight (see Example 2 [0056]). Steinberg teaches that MCT oil is present in an amount of 35 to 85% by weight to butter oil in an amount of 15 to 65% by weight ([0010] and [0018]). 
Therefore, Gelin in view of Steinberg teach that the flavor compound can dissolved in the triglyceride in an amount of about 15% by weight (15% flavor compound as taught by both Gelin and Steinberg in an amount of 85% MCT oil), thus falling within the claimed range of 10 to 99% by weight. 


Response to Arguments
As stated above, in light of the Pre-Appeal Conference Decision on Dec. 31, 2020 prosecution is hereby reopened.
Gelin discloses that at least one flavor compound can be a sweet fruit flavor such as strawberry flavor ([0030]-[0031] and [0056]). Gelin teaches the oil phase comprising a flavor compound and a solvent, wherein the solvent is butter oil. The examiner notes that butter oil is also considered to be a flavor compound and therefore Gelin discloses an oil phase comprising two flavor compounds (e.g. a soluble sweet fruit flavor and butter oil), which falls within the claimed language of “at least one flavor compound” selected from soluble sweet fruit flavor as Gelin only required that one flavor compound be selected from soluble sweet fruit flavors or oil soluble brown sweet flavors.
While Gelin discloses that the flavor compound is dissolved in butter oil, which is also considered a flavor compound, Gelin fails to teach that the at least one flavor compound is dissolved in a triglyceride, specifically a medium chain triglyceride oil.
Steinberg discloses an oil-in-water emulsion, wherein the oil phase can have both butter oil and medium chain triglyceride oil (MCT). Steinberg discloses the MCT oil improves emulsion stability during refrigeration ([0018]). 
As both Gelin and Steinberg are directed to oil-in-water emulsions containing similar solvents (e.g. butter oil), it would have been obvious to one of ordinary skill in the art to additionally use MCT oil as a solvent in the oil phase of Gelin. Steinberg discloses that MCT oil is known to be useful when combined with butter oil to give improved stability and therefore adding MCT oil to the oil phase of Gelin would have yielded the predictable result of provding the emulsion of Gelin with improved stability. Therefore, Gelin in view of Steinberg teach an oil phase comprising a sweet fruit flavor, butter oil, and MCT oil, wherein the sweet fruit flavor and butter oil fall within the scope of at least one flavor compound. 
With respect to the delivery system “consisting of” at least one flavor compound dissolved in a triglyceride and at least one emulsifier and/or at least one hydrocolloid dissolved in water, the examiner notes that Gelin in view of Steinberg teach at least one flavor compound (e.g. fruit flavor and butter oil) dissolved in a triglyceride (e.g. MCT oil), and at least one emulsifier and/or at least one hydrocolloid dissolved in water. Therefore, the combination of the prior art meets the claimed “consisting of” language. 
With respect to the particle size distribution of the oil phase, Gelin discloses that the average particle size of the oil phase, or component (a) is in the range of 0.20 to 2 µm ([0020]). While Gelin fails to specifically teach a particle size distribution (d90) of about 0.2 µm to about 10 µm as claimed, which means that 90% of the particles are smaller than 0.2 to 10 µm, Gelin teaches that the average particle size is from 0.2 to 2 µm, which suggests that more particles are closer to 2 µm than 10 µm. It would have been obvious to one of ordinary skill in the art to vary the particle size of the oil phase to have a particle size distribution (d90) of about 0.2 to 10 µm. Varying the particle size to make the particles smaller would yield the predictable result of improving the mouthfeel, creamy consistency and texture of the flavored emulsion as taught by Gelin ([0017]). It is well within the ordinary skill in the art to emulsify the oil phase for a longer amount of time to result in a smaller desired particle size distribution in order to provide an emulsion having desired properties and mouthfeel. There is nothing unexpected regarding changing the size of the particles to result in particle size distribution (d90) of about 0.2 µm to about 10 µm for the reasons stated above. 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Examiner, Art Unit 1791